Citation Nr: 1014242	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1961 to October 
1963 and from February 1991 to March 1991.  The Veteran also 
had service in the Alabama Air National Guard from January 
1975 to July 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2004 and March 
2005 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO).  The hearing was scheduled and subsequently 
held in February 2005.  The Veteran testified at that time 
and the hearing transcript is of record.

The Veteran's claim was previously remanded in August 2007 
for additional evidentiary development.  The requested 
development was completed and in March 2009, the Board denied 
the Veteran's claim of entitlement to an evaluation in excess 
of 30 percent for GERD on the grounds that his GERD was not 
manifested by material weight loss, hematemesis, melena, or 
moderate anemia, nor were the symptoms productive of severe 
impairment of health.

The Veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a January 14, 2010 order, granted a joint motion for remand.  
The Veteran's appeal with respect to that portion of the 
Board's March 2009 decision which dealt with his service-
connected femoral hernia was dismissed.  The Court vacated 
the Board's determination pertaining to the Veteran's 
service-connected GERD and remanded the issue.   


FINDING OF FACT

The Veteran's service-connected GERD is manifested by 
difficulty swallowing, nausea, vomiting, episodic 
regurgitation and pain, as well as pyrosis, esophagitis, and 
esophageal stricture.  Competent medical evidence described 
these symptoms as "chronic," "severe," and "moderately 
severe."  Resolving all doubt in the Veteran's favor, these 
symptom combinations are productive of severe impairment of 
health.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for 
gastroesophageal reflux disease are met for entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current case, the Veteran claims entitlement to an 
increased disability rating for GERD.  The Veteran initially 
sought service connection for esophagitis in June 1999, 
however, the RO denied service connection for esophageal 
spasms with a sliding hiatal hernia in a May 2000 rating 
decision.  The Veteran timely perfected an appeal.  

The Board subsequently issued a decision in May 2003 and re-
phrased the issue on appeal from entitlement to service 
connection for esophageal spasms with a sliding hiatal hernia 
to entitlement to service connection for GERD and granted 
service connection.  The Board decision also referred the 
separate issue of entitlement to service connection for a 
femoral hernia, raised during the Veteran's November 2001 
Travel Board hearing, to the RO for further development.  In 
a May 2003 rating decision, the RO evaluated the Veteran's 
GERD under 38 C.F.R § 4.114, Diagnostic Code 7346 as 10 
percent disabling, effective June 25, 1999.

The RO originally denied the Veteran's claim of entitlement 
to service connection for a femoral hernia in January 2004.  
The Veteran filed a timely notice of disagreement and in 
September 2004, the RO granted the Veteran's service 
connection claim for a femoral hernia.  However, the RO 
combined the Veteran's previous service connection award for 
GERD with the service connection award for a femoral hernia 
and continued to evaluate the Veteran's disability under 
Diagnostic Code 7346 as 10 percent disabling, effective June 
25, 1999.  The Veteran timely perfected this appeal.  The RO 
subsequently increased the Veteran's disability evaluation in 
March 2005 to 30 percent, effective November 5, 2001.

Disability ratings are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Generally, "pyramiding," the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided.  38 
C.F.R. § 4.14 (2009).  A single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.
  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's service-connected GERD 
during the claim period such that staged ratings are for 
application.  However, the Board finds that the evidence 
supports an evaluation of 60 percent for the Veteran's GERD 
for the entire period of time covered by the appeal.  The 
rationale for this conclusion is discussed in greater detail 
below.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2009).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.    

GERD is rated analogously to hiatal hernia under 38 C.F.R. § 
4.114, Diagnostic Code 7346.  According to 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 30 percent evaluation is assigned for 
a hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation, the highest schedular rating available under this 
code provision, is assigned for a hiatal hernia with symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

Factual Background and Analysis

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 2000.  The examiner noted that the 
Veteran's past medical history was significant for gastritis, 
hiatal hernia, and GERD.  The Veteran reported having 
heartburn as well as difficulty swallowing dry foods.  The 
Veteran denied nausea, vomiting, hematemesis, or melena.  
Upon physical examination, the examiner found no evidence of 
distress or anemia.  The impression was GERD.

The Veteran underwent a private esophagogastroduodenoscopy 
(EGD) in July 2001.  The results were interpreted to show a 
sliding hiatal hernia, esophageal stricture, and erythema in 
the bulb consistent with duodenitis.  The Veteran was 
instructed to eat his food in small bites and to chew meat 
and bread particularly well.

The Veteran was afforded another VA C&P examination in 
September 2004.  The Veteran indicated at the time of the 
examination that he underwent a right femoral hernia repair 
surgery and a right direct and right indirect inguinal hernia 
repair surgery in August 2004.  The Veteran reported no 
problems postoperatively, but stated that he experienced 
persistent tenderness and soreness at the umbilical scar 
site.  The Veteran also reported having heartburn, nausea, 
and occasional vomiting.  The Veteran obtained relief from 
these symptoms with Protonix.  Following a physical 
examination, the impression was (1) history of femoral hernia 
and right direct and right indirect inguinal hernias status-
post repairs with laparoscopic mesh placement, currently 
healing well; and (2) GERD on treatment with Protonix.  

The Veteran's wife submitted a statement dated February 2005 
in support of the current claim.  She indicated that the 
Veteran had approximately 10-15 reflux experiences per month 
which resulted in "a great deal of discomfort and 
distress."  She further stated that the Veteran experienced 
nausea, occasional vomiting, and embarrassment when such 
"attacks" occurred in public.  The Veteran also slept with 
his head elevated.

The Veteran also testified before a DRO that same month.  In 
particular, the Veteran testified that he experienced 10-15 
reflux episodes each month.  He stated that his 
gastrointestinal disability was manifested by dysphagia, 
nausea, regurgitation, and chest, arm, and throat pain.  

An EGD administered by Z. Nash, M.D. in August 2005 revealed 
evidence of non-erosive gastritis.  The Veteran's esophagus 
and duodenal bulb were described as normal.  An antral biopsy 
conducted that same month showed evidence of minimal chronic 
gastritis.  

The Veteran presented to J. Dailey, M.D. in May 2007 for a 
physical examination.  The Veteran reported increased 
difficulty with swallowing in the two days prior to his 
admission to the emergency room.  The Veteran's past medical 
history was significant for severe, chronic GERD and hernia 
repair, among other conditions.  A "barium swallow" 
conducted at that time showed complete obstruction at the 
level of the distal esophagus.  During the course of the 
hospitalization, some stricture was present, but the food 
impaction passed.  Aggressive anti-reflux measures were to be 
undertaken for a period of several days.  The impression was 
esophageal obstruction, "probably secondary to severe 
esophagitis" with an otherwise normal esophagus; hiatal 
hernia; moderately severe gastritis in the antrum and body of 
the stomach; ulcers in the fundus; and bulboduodenitis with 
an otherwise normal duodenum.  The assessment was esophageal 
stricture, GERD, and peptic ulcer disease (PUD) several days 
later.  

The Veteran underwent another VA C&P examination in August 
2008.  The examiner noted that the Veteran's hiatal hernia 
was his "major problem."  The Veteran's symptoms, according 
to the examiner, included difficulty swallowing, episodic 
regurgitation, and pyrosis since 1992.  The examiner also 
noted that the Veteran was hospitalized in May 2007 after 
reporting difficulty swallowing as well as developing a 
"marked increase" in dysphagia.  The Veteran reported a 
history of nausea and vomiting both prior to and following 
meals, heartburn, dysphagia, and reflux.  The Veteran denied 
hematochezia, melena, diarrhea, constipation, anemia, weight 
loss, or weight gain.  

Upon physical examination, the Veteran was in no acute 
distress.  No evidence of epigastric or abdominal tenderness 
was found.  The examiner observed the presence of a well-
healed two and one-half inch surgical scar in the right 
inguinal area.  The scar was non-tender, and no evidence of 
deep scarring, inflammation, tenderness, or redness of the 
scar was noted.  The examiner also noted a small laparoscopic 
scar near the umbilicus.  The right inguinal area was tender 
to deep palpation, but no evidence of recurrent inguinal or 
femoral hernias was found.  Laboratory bloodwork administered 
at the time of the examination was negative for anemia.  The 
impression was (1) moderately severe GERD with esophageal 
stricture, hiatal hernia, moderately severe gastritis, and 
dysphagia with solid foods; and (2) status-post femoral 
hernia repair.

Given the evidence of record, the Board finds that the 
evidence supports an evaluation of 60 percent for GERD for 
the entire period of time covered by this appeal.  According 
to Diagnostic Code 7346, a 60 percent evaluation is warranted 
for hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

Although the Veteran reported on numerous occasions during 
the pendency of this claim symptoms such as pain and 
occasional nausea and vomiting, the evidence of record does 
not reflect, nor does the Veteran allege, that he experienced 
material weight loss and hematemesis or melena with moderate 
anemia.  In fact, no objective evidence of material weight 
loss and hematemesis or melena with moderate anemia was found 
at any time during the period covered by this appeal.  The 
Veteran also specifically denied having these symptoms at the 
time of VA examinations conducted in October 2000 and August 
2008.  

However, the Board finds that the Veteran's GERD is 
manifested by difficulty swallowing, nausea, vomiting, 
episodic regurgitation and pain, as well as pyrosis, 
esophagitis, and esophageal stricture.  Competent medical 
evidence also described these symptoms as "chronic," 
"severe," and/or "moderately severe." See August 2008 VA 
C&P examination report; Dr. Dailey's May 2007 private 
treatment record.  Thus, resolving all doubt in the Veteran's 
favor, the Board finds that these symptom combinations are 
productive of severe impairment of health.  Accordingly, the 
Veteran is entitled to a 60 percent evaluation for his 
service-connected GERD for the entire period of time covered 
by the appeal under Diagnostic Code 7346.    

The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114.  The Board 
is aware that the Veteran has been diagnosed as having 
multiple gastrointestinal disabilities during the pendency of 
the appeal, including esophageal stricture and/or 
esophagitis, duodenitis, gastritis, ulcers, PUD, and a 
sliding hiatal hernia.  
As noted in the Board's March 2009 decision, Diagnostic Code 
7203 (stricture of the esophagus) is potentially applicable 
in this case as this condition is well-documented in the 
Veteran's claims file.  According to Diagnostic Code 7203, a 
30 percent evaluation is assigned for moderate stricture of 
the esophagus.  A 50 percent evaluation is assigned for 
severe stricture of the esophagus, permitting liquids only.  
An 80 percent evaluation is assigned for stricture of the 
esophagus permitting passage of liquids only, with marked 
impairment of general health.  Spasm (Diagnostic Code 7204) 
and acquired diverticulum (Diagnostic Code 7205) of the 
esophagus are rated analogously to stricture of the esophagus 
under Diagnostic Code 7203.

Here, however, the Board finds that a separate rating is not 
warranted in this case under Diagnostic Code 7203.  As noted 
above, the Board resolved all doubt in the Veteran's favor 
when assigning a 60 percent evaluation for the entire period 
of time covered by the appeal.  In so doing, the Board 
considered the nature and severity of the Veteran's 
esophagitis and/or esophageal stricture (including the 
Veteran's complete, albeit temporary, obstruction which 
occurred in May 2007 and the subsequent recommendation that 
he have periodic dilatations), and determined that the 
Veteran's esophagitis and/or esophageal stricture, along with 
the other symptoms described in the evidence above, more 
nearly approximate the criteria for severe impairment of 
health.  See generally, 38 C.F.R. § Diagnostic Code 7346.  In 
addition, the esophageal stricture manifests as difficulty 
swallowing, and this was considered in assigning the 60 
percent rating.  Furthermore, there is no evidence of record 
to show that the Veteran is able to pass liquids only; 
therefore, a higher rating is not warranted under Diagnostic 
Code 7203.  The Board further finds that any attempt to 
assign a separate evaluation for esophagitis and/or 
esophageal stricture, on top of the 60 percent rating 
currently assigned, would constitute impermissible pyramiding 
based on the manifestations that were considered in assigning 
that rating.  See 38 C.F.R. 4.14.  

Regarding the Veteran's other diagnosed disabilities, (i.e., 
duodenitis, gastritis, ulcers, PUD, and a sliding hiatal 
hernia), 38 C.F.R. § 4.114 makes clear that ratings under 
Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  
Instead, a single evaluation will be assigned under the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.   

PUD, along with GERD, may be rated by analogy to hiatal 
hernia under Diagnostic Code 7346.  As such, the symptoms 
related to the Veteran's hiatal hernia and PUD are 
contemplated in the currently assigned 60 percent rating.  
Other potentially applicable diagnostic codes for duodenitis, 
gastritis, and PUD include Diagnostic Codes 7304, 7305, 7306, 
and 7307.

Diagnostic Code 7304 contemplates a rating for gastric 
ulcers.  Gastric ulcers are rated under Diagnostic Code 7305, 
which pertains to duodenal ulcers.  According to Diagnostic 
Code 7305, a 10 percent evaluation is assigned for a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
A 20 percent evaluation is assigned for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times per year averaging ten days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation 
is assigned for a moderately severe duodenal ulcer which is 
less than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A 60 percent evaluation, the highest 
schedular rating available under this code provision, is 
assigned for a severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

Diagnostic Code 7306 contemplates ratings for marginal 
(gastrojejunal) ulcers.  According to Diagnostic Code 7306, a 
10 percent rating is assigned for mild marginal ulcers with 
brief episodes of recurring symptoms once or twice yearly.  A 
20 percent evaluation is assigned for moderate marginal 
ulcers with episodes of recurring symptoms several times a 
year.  A 40 percent evaluation is assigned for moderately 
severe marginal ulcers with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, mild and transient episodes of 
vomiting or melena.  A 60 percent evaluation is assigned for 
severe marginal ulcers, same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health.  A 100 percent evaluation is assigned 
for pronounced marginal ulcers, periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss; totally 
incapacitating. 

Diagnostic Code 7307 contemplates a rating for hypertrophic 
gastritis.  A 10 percent rating is assigned for chronic 
hypertrophic gastritis with small nodular lesions and 
symptoms.  A 30 percent rating is assigned for chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation, the 
highest schedular rating available under this diagnostic 
code, is assigned for chronic hypertrophic gastritis with 
severe hemorrhages or large ulcerated or eroded areas.  A 
notation to Diagnostic Code 7307 indicates that atrophic 
gastritis is a symptom of a number of diseases, including 
pernicious anemia.  The rater is directed to evaluate 
atrophic gastritis on the basis of the underlying condition.

The Board has assigned a 60 percent evaluation for the entire 
period of time covered by the appeal and no higher ratings 
are available in this case pursuant to Diagnostic Codes 7304, 
7305, or 7307.  With respect to Diagnostic Code 7306, the 
Veteran does not allege, nor does the evidence of record 
show, that he has the symptoms necessary to warrant a 100 
percent evaluation as he does not have symptoms of recurring 
melena or hematemesis and weight loss that are totally 
incapacitating.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected GERD 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the 
record as to why the Veteran's case is not appropriately 
rated under the schedular criteria, extraschedular 
consideration is not warranted in this case, particularly 
where, as here, the signs and symptoms of the Veteran's 
service-connected GERD are addressed by the relevant criteria 
as discussed above.  

In this regard, it is also pointed out that the assignment of 
a 60 percent schedular disability rating shows that the 
Veteran has functional impairment that is significant.  The 
currently assigned rating also contemplates that there is 
commensurate industrial impairment as a result of the 
Veteran's service-connected GERD.  See also, 38 C.F.R. § 4.1 
(2009) (noting that the percentage ratings represent as far 
as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian 
occupations).  Moreover, there is no evidence of frequent 
periods of hospitalization related to the Veteran's service-
connected GERD.  Therefore, the Board finds that the criteria 
for submission for an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also, Bagwell v. Brown, 9 Vet. 
App. 237 (1996). 

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claim for GERD did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In October 2004, the Veteran was advised to submit evidence 
that his service-connected disability increased in severity.  
For example, the Veteran was encouraged to submit a statement 
from a doctor that contained physical and clinical findings, 
results of laboratory tests or x-rays, statements from other 
individuals who were able to describe from personal knowledge 
and observations the way in which the Veteran's disability 
became worse, and VA or private treatment records which 
documented ongoing treatment for his disability.  

The RO provided additional notice in October 2007 of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was also notified 
that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
also notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  The Veteran's claim was 
readjudicated following these notices by way of a September 
2008 supplemental statement of the case (SSOC).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation of 60 percent for GERD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


